Citation Nr: 0805407	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to April 
1982 and from February 2003 to October 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In the December 2003 rating decision, the RO granted service 
connection for adjustment disorder with depressed mood, 
effective October 8, 2003.  

On his VA Form 9, filed in August 2004, the veteran requested 
a hearing before the Board.  However, the veteran withdrew 
his request in September 2004 and instead requested a hearing 
before a Decision Review Officer at the Waco, Texas RO.  This 
hearing was scheduled for April 2006.  Notice of this hearing 
was sent to the veteran's address of record; he failed to 
report to the hearing without explanation.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Waco, Texas; hence, 
that RO now has jurisdiction over the claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.  

2.  The veteran's personality adjustment disorder with 
depressed mood does not result in symptoms most nearly 
approximating that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating or higher for adjustment 
disorder with depressed mood have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9440 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  



The rating criteria for rating mental disorders read as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9440.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
50 percent rating for adjustment disorder with depressed 
mood.  In essence, the probative and persuasive evidence 
fails to show that the veteran's adjustment disorder with 
depressed mood is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as discussed in the criteria for a 50 percent 
rating.

The record reflects that for a period of time during 2003, 
the veteran received inpatient treatment for depression while 
in the military.  The veteran began to suffer depression 
after experiencing marital problems with his wife, the death 
of his father, and the death of his dog.  

After discharge from the military, the veteran received a VA 
examination in October 2003.  The examiner noted that the 
veteran did not have any impairment in his ability to take 
care of his personal hygiene or grooming.  The veteran was 
oriented to person, place, and time.  The veteran's memory 
was intact.  The veteran did not show obsessive or 
inappropriate behavior.  At this VA examination, the veteran 
related his history of hospitalization discussed above and 
indicated that he was mildly depressed most of the time.  He 
also reported difficulty sleeping, decreased energy and a 
loss of interest in activities he once enjoyed.  He reported 
increased social isolation, but denied suicidal ideations and 
denied crying spells.  The veteran's mood was mildly 
depressed and his affect was somewhat restricted.  

The examiner noted that the veteran's depressive symptoms had 
shown some improvement and although the veteran was 
previously unable to work due to his depression, the veteran 
planned to return to work and the veteran's current 
symptomatic status should result in no more than mild 
impairment in occupational functioning.  The examiner noted 
that the veteran was prescribed Zoloft.  The examiner 
assigned a GAF score of 65.

In February 2005, the veteran received a negative screening 
for depression by VA.  In a July 2006 mental health triage 
note, he appeared casually dressed and well groomed, but had 
a flat affect and was sad and tearful.  He was anxious and 
frustrated, with flighty thoughts.  He reported being 
terminated from his job as an electrician.  He reported that 
although he no longer took medication for his depression, he 
felt that it was necessary to resume.  He was assigned a GAF 
score of 65.

According to an August 2007 mental health psychiatric 
assessment note, he reported having six jobs since leaving 
the military three years earlier, and felt that it was 
because he could not control his anger.  He reported current 
employment as a safety inspector for an electric power plant 
company.  His speech was normal in rate and tone, his affect 
was appropriate and his mood was euthymic.  The veteran's 
thought process was logical and goal directed.  He denied 
suicidal ideations, homicidal ideations, and delusions.  His 
judgment and insight were fair.  The veteran was oriented to 
person, place, and time.  He was assigned a GAF score of 60.

When all of the available records, discussed above, are 
considered, the requirements for a 50 percent rating are not 
met.  Although the evidence does show that that he has had 
difficulty in establishing and maintaining effective work 
relationships, this is only one aspect of the rating 
criteria.  As discussed above, in August 2007, the veteran 
was employed and was generally psychologically normal.  The 
veteran does not have symptoms relating to the other criteria 
for a 50 percent rating.  For example, he does not have panic 
attacks more than once a week, difficulty in understanding 
complex commands, or impairment of memory.  

The veteran does not meet the criteria for a 70 percent 
rating either.  There is no evidence that he has symptoms 
consistent with a 70 percent rating such as impaired impulse 
control, neglect of personal appearance, and inability to 
establish and maintain effective relationships.

Based on the above analysis, the Board finds that the 
veteran's disability approximates the symptoms contemplated 
by no more than a 30 percent rating.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 9440.  

As discussed above, a "staged" rating may be appropriate in 
certain circumstances.  See Fenderson, 12 Vet. App. at 126-
27.  The Board, however, finds that a staged rating is not 
appropriate in the instant case, as the veteran's overall 
disability picture always fell within the 30 percent rating.  

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected adjustment disorder with depressed mood so 
as to warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321 (2007), is not 
warranted. 

Although the Board has considered the benefit of the doubt 
doctrine; as discussed above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for adjustment disorder 
with depressed mood.  Accordingly, the appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in October 2003, prior to the initial 
adjudication of the claim in December 2003.  The VCAA letter 
notified the veteran that VA would try to assist him in 
obtaining medical records, employment records, or records 
from federal agencies and what evidence he should submit.  
The letter also informed the veteran that he should submit 
any medical evidence in his possession that pertains to his 
claim.  The letter further informed the veteran that it was 
his responsibility to make sure that the VA received all 
requested records that are not in the possession of a Federal 
agency.  The Board finds that VA has satisfied the four 
elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claim 
was subsequently readjudicated in a supplemental statement of 
the case in September 2007.  Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  With regard to the requirements of Dingess, 
the veteran has not been prejudiced.  The record establishes 
that the veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claim.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, the VCAA duty to notify has not been satisfied with 
respect to the requirements set forth by Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because a 
reasonable person could be expected to understand what 
evidence was required to substantiate his claim for an 
increased rating from the information provided by the RO.  
Specifically, the Board notes that the veteran was provided 
with the diagnostic criteria pertaining to psychological 
disabilities, both with the statement of the case and the 
supplemental statement of the case.  A reasonable person 
could be expected to read this document and determine, 
particularly after being supplied with notice regarding 
Dingess, that evidence that he or she met the diagnostic 
criteria for a higher rating was needed.  The diagnostic code 
discusses the affects of the veteran's psychological 
disability on employment.  A reasonable person would also 
glean that medical records or other evidence would assist him 
in obtaining an increased rating.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA treatment records.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with a VA examination pertaining to 
his claim in October 2003.  The veteran was scheduled for an 
additional examination in July 2007, but did not appear. 

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the RO has provided the veteran with the opportunity to 
report for a recent VA examination to clarify the current 
state of his disability.  Nevertheless, the veteran failed to 
report for the scheduled VA examination without explanation, 
and the Board must rely upon the evidence in the claims file 
to reach its decision. 38 C.F.R. § 3.655 (2007).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to an initial rating in excess of 30 percent for 
adjustment disorder with depressed mood is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


